I do not think the City had the charter power to make the operation of a lawful private business of this sort a crime, although I concur in the general principle stated in the able opinion. It may be that the City could regulate such a business by excluding its location from the residential portion of the City. Or, without that, the City or persons seriously injured or annoyed, might seek abatement in equity. See 46 C. J. 653,et seq., 43 C. J. 401-438; Thebaut v. Canova, 11 Fla. 143; Shivery v. Struper, 24 Fla. 103, 3 So. 865; Kress  Co. v. Miami, 78 Fla. 101, 82 So. 775; Prior v. White, 132 Fla. 1,180 So. 347.